DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
s 1, 4, 5, 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (“Physical channel timing relationships for MTC”) in view of Kim et al (US 2014/0016541 A1, hereinafter “Kim”).
	Regarding claims 1, 4, 17, 19 and 21, Ericsson teaches a communication apparatus comprising: circuitry configured to control communication with another communication apparatus, which is a communication counterpart, through frequency division duplexing (FDD) (e.g., §1 and §4, FDD operation); transmit a second sub frame that is transmitted from the communication apparatus to the other communication apparatus and corresponds to a first sub frame after the first sub frame is transmitted from the other communication apparatus to the communication apparatus (e.g., §4, start of uplink PUCCH carrying HARQ-ACK is subframe n+k, k≥5, where subframe n is the last subframe containing the associated PDSCH that requires HARQ-ACK).
	Ericsson does not explicitly teach control an interval between a reception start timing of the first sub frame and a transmission start timing of the second sub frame on a basis of a number of symbols of a control channel of the first sub frame or the second sub frame and a switching interval between reception of a channel in the first sub frame and transmission of a channel in the second sub frame. 
	Kim teaches control an interval between a reception start timing of the first sub frame and a transmission start timing of the second sub frame on a basis of a number of symbols of a control channel of the first sub frame or the second sub frame and a switching interval between reception of a channel in the first sub frame and transmission of a channel in the second sub frame; wherein the interval between the reception start figs. 10-14, ¶ [0011], ¶ [0053], ¶ [055] and ¶ [0057]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to control an interval between a reception start timing of the first sub frame and a transmission start timing of the second sub frame on a basis of a number of symbols of a control channel of the first sub frame or the second sub frame and a switching interval between reception of a channel in the first sub frame and transmission of a channel in the second sub frame in the system of Ericsson to further enhance system efficiency and reliability. 
	Regarding claims 15, 18 and 20, Ericsson teaches communication apparatus comprising: a communication control unit that controls communication with another communication apparatus, which is a communication counterpart, through FDD (e.g., §1 and §4, FDD operation), wherein the communication control unit processes, in an associated manner, a first sub frame that is transmitted from the communication apparatus to the other communication apparatus and a second sub frame that is transmitted from the other communication apparatus to the communication apparatus after the first sub frame and corresponds to the first sub frame (e.g., §4, start of uplink PUCCH carrying HARQ-ACK is subframe n+k, k≥5, where subframe n is the last subframe containing the associated PDSCH that requires HARQ-ACK).
 	Ericsson does not explicitly teach control an interval between a reception start timing of the first sub frame and a transmission start timing of the second sub frame on a basis of a number of symbols of a control channel of the first sub frame or the second sub frame and a switching interval between reception of a channel in the first sub frame and transmission of a channel in the second sub frame. 
¶ [0011]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to control an interval between a reception start timing of the first sub frame and a transmission start timing of the second sub frame on a basis of a number of symbols of a control channel of the first sub frame or the second sub frame and a switching interval between reception of a channel in the first sub frame and transmission of a channel in the second sub frame in the system of Ericsson to further enhance system efficiency and reliability. 
	Regarding claim 5, Ericsson teaches the communication apparatus according to claim 1, wherein the circuitry is further configured to: set a control mode of the communication control unit, transmit the second sub frame after the first sub frame in a case in which a first mode is set (e.g., §4, lines 12-22).
	Regarding claim 10, Ericsson teaches the communication apparatus according to claim 5, wherein the control mode is set in accordance with a radio resource control (RRC) state (e.g., §2).
 	Regarding claim 11, Ericsson further teaches, wherein the control mode is set in accordance with a duplex scheme (e.g., §1).
 	Regarding claim 14, Ericsson further teaches wherein the circuitry is configured to control a time required before setting of the control mode becomes valid (§3 and §4).
e.g., §4, start of uplink PUCCH carrying HARQ-ACK is subframe n+k, k≥5, where subframe n is the last subframe containing the associated PDSCH that requires HARQ-ACK).
Regarding claim 12, Ericsson in view of Kim teaches the communication apparatus according to claim 5.
Ericsson does not explicitly teach wherein the control mode is set in accordance with a sub carrier interval.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to set the control mode in accordance with a sub carrier interval in the system of Ericsson in view of Kim. The motivation for doing this is a matter of design choice.
 	Regarding claim 13, Ericsson in view of Kim teaches the communication apparatus according to claim 5.
Ericsson does not explicitly teach wherein the control mode is set in accordance with a transmission time interval (TTI) length.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to set the control mode in accordance with a TTI length. The motivation for doing this is a matter of design choice.
s 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Kim as applied to claim 1 above, and further in view of Ericsson (“On UL Subframe Structure for Enhanced LAA,” hereinafter “Ericsson’178”)
Regarding claim 2, Ericsson in view of Kim teaches the communication apparatus according to claim 1.
Ericsson does not explicitly teach wherein the first sub frame and the second sub frame at least partially overlap in a time region, and a last symbol of the first sub frame is arranged before a first symbol of the control channel of the second sub frame, or a last symbol of a control channel of the first sub frame is arranged before a first symbol of the second sub frame.
Ericsson’178 teaches wherein the first sub frame and the second sub frame at least partially overlap in a time region, and a last symbol of the first sub frame is arranged before a first symbol of a control channel of the second sub frame, or a last symbol of a control channel of the first sub frame is arranged before a first symbol of the second sub frame (fig. 1).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to arrange the first sub frame and the second sub frame to at least partially overlap in a time region, and to arrange a last symbol of the first sub frame before a first symbol of a control channel of the second sub frame, or arrange a last symbol of a control channel of the first sub frame before a first symbol of the second sub frame in the system of Eriksson in view of Kim to minimize interference (§2.1.2 of Ericsson’178).

Ericsson does not explicitly teach wherein the circuitry is further configured to  transmit the second sub frame before the first sub frame in a case in which a second mode is set.
Ericsson’178 teaches wherein the circuitry is further configured to transmit the second sub frame before the first sub frame in a case in which a second mode is set (fig. 1).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit the second sub frame before the first sub frame in a case in which a second mode is set in the system of Ericsson in view of Kim to minimize interference (§2.1.2 of Ericsson’178).
Regarding claim 7, Ericsson in view of Kim and Ericsson’178 teaches the communication apparatus according to claim 6.
	Ericsson does not explicitly teach wherein the first sub frame and the second sub frame at least partially overlap in a time region, and in the second mode, a last symbol of a data channel of the first sub frame is arranged before a first symbol of a control channel of the second sub frame, or a last symbol of a control channel of the first sub frame is arranged before a first symbol of a data channel of the second sub frame.
 	Ericsson’178 teaches wherein the first sub frame and the first sub frame at least partially overlap in a time region (fig. 1), and in the second mode, a last symbol of a data channel of the first sub frame is arranged before a first symbol of a control channel of the second sub frame, or a last symbol of a control channel of the first sub frame is fig. 1, Page 4, The UL subframe structure in lime should follow the current subframe structure with any gaps necessary for transitioning between different transmitting nodes being located in the first symbol. The gaps should start at the beginning of the UL subframe or immediately after the end of the preceding DL subframe, whichever occurs later).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to arrange, in the second mode, a last symbol of a data channel of the first sub frame before a first symbol of a control channel of the second sub frame, or arrange a last symbol of a control channel of the first sub frame before a first symbol of a data channel of the second sub frame in the system of Ericsson in view of Kim to minimize interference (§2.1.2 of Ericsson’178).
 	Regarding claim 8, Ericsson in view of Kim and  Ericsson’178 teaches the communication apparatus according to claim 6.
Ericsson does not explicitly teach wherein the communication apparatus does not use, for uplink transmission, a part or all of at least one of two continuous uplink sub frames that have an overlapping portion in a case in which the control mode is switched from the first mode to the second mode.
Ericsson’178 teaches wherein the communication apparatus does not use, for uplink transmission, a part or all of at least one of two continuous uplink sub frames that have an overlapping portion in a case in which the control mode is switched from the first mode to the second mode (fig. 1, §2.1.3).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to not use, for uplink transmission, a part or all of at least one of §2.1.2 of Ericsson’178).
 	Regarding claim 9, Ericsson in view of Kim and Ericsson’178 teaches the communication apparatus according to claim 6.
Ericsson does not explicitly teach wherein the second mode is set as the control mode by default, and the first mode is set in a case in which a predetermined condition is satisfied.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to set the second mode by default and the first mode when a predetermined condition is satisfied in the system of Ericsson in view of Kim and Ericsson’178. The motivation for doing this is a design choice. 	
Response to Arguments
7.	Applicant's arguments filed on December 2, 2020 have been fully considered but they are not persuasive. 
8.	On pages 9-11 of arguments/Remarks, applicant argues “…However, the 1st and 2"d slots of Kim do not correspond to the claimed first and second sub frames. Kim discloses that both slots are provided within a single sob frame, as clearly shown in Kim’s Fig. 5, copied below. See Kim at ¶ [0037] (“Each of the subframes includes 2 slots in a time domain.'’). Thus, the slots themselves do not correspond to sub frames, and *{ [0011 ] of Kim is describing only a single sub frame with two slots. Furthermore, in Kim, both slot 1 and slot 2 are included in a subframe transmitted in the same direction, since they are both part of the same subframe. In contrast, claim 1 makes clear that “the first 
Moreover, Kim describes determining “the start symbol” and “the end symbol” of the 1st slot and the 2"“ slot, respectively…Neither the start symbol nor the end symbol of Kim corresponds to "‘an interval between a reception start timing of the first sub frame and a transmission start timing of the second sub frame,” as described in claim 1. Indeed, nowhere does Kim disclose or suggest determining such an interval in the manner claimed...”
Examiner respectfully disagrees and submits that teaches Kim teaches control an interval between a reception start timing of the first sub frame and a transmission start timing of the second sub frame on a basis of a number of symbols of a control channel of the first sub frame or the second sub frame and a switching interval between reception of a channel in the first sub frame and transmission of a channel in the second sub frame ( ¶ [0011], if subframe boundaries of the 1st (base station) and 2nd  (relay) nodes are aligned with each other, the start symbol of the 1st slot configuration may be determined using the propagation delay value, a guard interval and the number of symbols occupied by a control information transmitted to a user equipment from the 2nd node and the end symbol of the 2nd slot configuration may be determined using the propagation delay value and the guard interval. ¶ [0053], Fig. 10 describes an eNB-to-relay downlink transmission. Referring to FIG. 10, a subframe boundary of a base station (eNB) coincides with that of a relay. In FIG. 10, G1 indicates a guard interval a relay to switch to a backhaul link reception from an access link transmission, while G2 indicates a guard interval necessary for a relay to switch to an access link transmission from a backhaul link reception. ¶ [0055], ¶ [0057], in particular, referring to FIG. 10(b), if a propagation delay value increases up to about 1 OFDM symbol, when the backhaul link subframe shown in FIG. 10(a), a last OFDM symbol (index 5) overlaps a guard interval G2 (i.e., cannot secure a time necessary for a relay to switch to an access link transmission from a backhaul link reception), the access link transmission by the relay is affected. Figs. 11-14).
Therefore, Ericsson in view of Kim render obvious the claims as set forth above.
	Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Examiner, Art Unit 2477